Citation Nr: 0115021	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  96-46 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for an inguinal hernia.

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a hiatal hernia.  

7.  Entitlement to an increased rating for 
psychophysiological gastrointestinal reaction with duodenal 
ulcer, currently evaluated as 30 percent disabling.   



REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1968.

By a January 1978 rating action, the San Francisco, 
California Regional Office of the Department of Veterans 
Affairs (VA) denied the veteran's original claim of service 
connection a hiatal hernia.  The veteran was notified of the 
denial of the claim, but did not appeal.  

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating action 
of the Portland, Oregon Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
determined that new and material evidence had not been 
presented to reopen the previously denied claim of 
entitlement to service connection for a hiatal hernia.  The 
veteran has also perfected an appeal from a February 1997 
rating action of the RO.  

In January 2001, the veteran appeared at a personal hearing 
before the undersigned member of the Board sitting at the RO 
and raised claims of entitlement to service connection for 
diabetes mellitus, as secondary to exposure to Agent Orange, 
and for tinnitus.  Those issues have not been developed for 
appellate review and are referred to the RO for appropriate 
action.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This significantly added to and 
amended the statutory law concerning VA's duties when 
processing claims for VA benefits.  Given those changes, the 
Board finds that a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The Board has reviewed the claims folder and identified 
certain additional assistance that must be rendered to comply 
with the change in the law.  

The veteran contends that he suffers hearing loss, migraine 
headaches, a sinus condition, a hiatal hernia, PTSD, and an 
inguinal hernia due to his active duty service.  In this 
respect, service medical records include the veteran's 
complaints of migraines, which he reportedly also had prior 
to service, and a one time complaint of intermittent hearing 
difficulties.  Significantly, neither migraines nor a hearing 
loss were diagnosed in-service.  The service medical records 
are further silent for any findings or complaints referable 
to a hiatal hernia, sinus condition, PTSD or inguinal hernia.  

The veteran testified at the January 2001 personal hearing 
that he has received treatment for the various conditions 
from private physicians as well as VA providers.  The multi-
volume claims folder includes hundreds of pages of records 
pertaining to the private medical treatment, to include a 
March 1991 opinion that migraines may be due to Micronase (a 
drug used to treat diabetes).  Moreover, the record shows 
numerous references to opiate and alcohol abuse, as well as 
questionable drug seeking behavior.  Unfortunately, however, 
there are no records detailing VA treatment after 1986, nor 
is there any indication that the RO attempted to obtain such 
records.  Under the VCAA, continued and repeated efforts to 
secure government records are required until such efforts are 
shown to be futile.  

The development of facts in this case also includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Post-service medical records associated with the 
claims folder include a VA diagnosis of mild, bilateral high 
frequency sensorineural hearing loss meeting the criteria of 
38 C.F.R. § 3.385 (2000), as well as a May 1995 VA examiner's 
opinion that the veteran's hearing loss was probably "noise 
induced."  This opinion was based on the appellant's lay 
claim of an acoustic injury while in boot camp.  
Unfortunately, however, it does not appear that the examiner 
had access to the veteran's service medical records.  Those 
records do not reveal any contemporaneous record noting any 
in-service acoustic injury.  Moreover, it does not appear 
that the examiner had access to all of the postservice 
records, including an April 1969 study which found normal 
ears.  While the Board is not authorized to substitute its 
own medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 
(1991), it can order further development when the evidence 
presently of record is insufficient to decide the issues of 
service connection with any certainty.

Reports of May 1995 VA examinations also yielded diagnoses of 
history of headaches, and status-post anterior irrigation for 
bilateral sinusitis without active disease now.  Alas, the 
examiners failed to offer opinions as to the etiology of 
either disorder.  Further, no opinion was offered whether any 
current migraines are related to medication for diabetes 
mellitus which, as noted above, is the subject of a separate 
claim for service connection.  Therefore, further development 
is necessary under the VCAA.

With regard to the claim of entitlement to service connection 
for PTSD, the veteran has submitted lay evidence of alleged 
stressors and a VA physician has diagnosed PTSD.  (See, e.g., 
the December 1996 VA examination report.)  The record also 
includes a statement received in November 1996 from a 
counselor at the Vet Center who noted that the veteran had 
been diagnosed with PTSD and had been receiving treatment at 
the center for approximately two years.  Again, however, 
records referable to that treatment are not in the multi-
volume claims files and it does not appear that the RO 
attempted to obtain those reports.  On remand, reasonable 
efforts must be made to attempt to obtain those records.  

Under 38 C.F.R. § 3.304(f) (2000), the law provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2000); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  A similar, but slightly 
different regulation was in effect at the time that the 
veteran filed his initial claim, 38 C.F.R. § 3.304 (1996), 
and as a matter of law, VA is required to consider the 
regulation most favorable to the appellant.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

With respect to the assertion that the veteran has PTSD as a 
result of experiences during service in Vietnam the record 
shows that the appellant served in Vietnam for 11 days (from 
October 18 to October 29, 1967).  While in Vietnam his 
designated military occupational specialty was a Marine 
rifleman with Lima Company, Third Battalion, 4th Marines 
("3/4").  He is noted to have participated in Operation 
KINGFISHER in Quang Tri province from October 19 through the 
29th.  Other records, however, show that he was transferred to 
Phu Bai on October 27th for medical care, and ultimately 
transferred out of country.  In April 1969, the appellant 
noted that he had gone on patrols but he denied ever 
participating in a fight.  The appellant now, however, argues 
that he actually did close with and engage enemy forces in 
combat.

Generally supportive of the appellant's claim pertaining to 
combat action are excerpts from the 3/4 command chronology, 
and references therein to the activities of Lima Company.  
This information, however, has not been supplied to the 
Marine Corps for a determination whether this veteran is 
personally eligible for the Combat Action Ribbon.  As such a 
determination would be of immense benefit to the Board, 
further action is in order. 

The Board also notes that because the veteran is service-
connected for a psychophysiological gastrointestinal reaction 
with ulcer, any symptoms caused by that disorder must be 
carefully differentiated from those caused by PTSD.  As that 
clinical differentiation is not currently of record further 
development is in order. Webster v. Derwinski, 1 Vet. App. 
155, 159 (1991) (An examiner must differentiate the 
symptomatology caused by a service connected disorder from 
that caused by a non-service connected disorder.)  

In connection with the claim of service connection for an 
inguinal hernia, the Board takes this opportunity to inform 
the veteran that in order to substantiate his claim, it is 
necessary that the record contain competent evidence which 
shows a relationship between the claimed disability and his 
military service.  Notably, while a left inguinal hernia was 
suspected in August 1991, surgery in August 1994 was negative 
for any evidence of any hernia.  Still, because VA records 
may show the current presence of an inguinal hernia, and as 
these records are not currently in the claims file, further 
development is in order on this issue, as well as the claim 
to reopen the issue of entitlement to service connection for 
a hiatal hernia.

Finally, turning to the claim for an increased rating for the 
psychophysiological gastrointestinal reaction with ulcer, the 
Board notes that the criteria for evaluating mental disorders 
were revised during the pendency of this appeal, effective 
November 7, 1996, codified at 38 C.F.R. § 4.130 (2000).  On 
and after that date, all examinations and diagnoses of mental 
disorders for VA purposes must conform to the fourth edition 
of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM-IV).  (See 38 C.F.R. § 4.125 (2000)).  Furthermore, 
adjudication of the claim for increase must now include 
consideration of both the old and new criteria and those 
criteria which are most favorable to the veteran's claim must 
be applied.  Karnas.  The RO's attention is directed to 
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000) regarding 
retroactive applicability of revised rating schedule 
criteria.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims, the 
case is REMANDED to the RO for the following development: 

1.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical care providers who have 
treated him for any complaints referable 
to the claimed disabilities since 
service.  Additionally, the appellant 
should submit any evidence, particularly 
medical evidence, that links any claimed 
disorder to service.  Thereafter, the RO 
should attempt to obtain copies of all 
records which are not currently available 
from identified treatment sources, 
including records from the Portland VA 
Medical Center, and the Portland Vet 
Center.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the VCAA 
continued and repeated efforts to secure 
government records are required until 
such efforts are shown to be futile.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO should contact the veteran and 
his representative and request a 
comprehensive statement containing as 
much detail as possible regarding all 
alleged in-service stressors.  The 
veteran's statement should include such 
detail as the dates (within 7 days), 
precise locations, and an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.  The veteran is hereby informed 
that the United States Court of Appeals 
for Veterans Claims has held that asking 
him to provide the underlying facts, 
i.e., the names of individuals involved, 
the dates, and the places where the 
claimed events occurred, does not 
constitute either an impossible or an 
onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

3.  If the veteran provides a meaningful 
response, the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214, and all pertinent 
service record book pages should be sent 
to the Commandant of the Marine Corps, 
Headquarters, United States Marine Corps, 
Code MMRB, Quantico, Virginia, 22134-
0001.  The Commandant should then be 
asked to attempt to verify the occurrence 
of the incidents and any indication of 
the veteran's involvement therein.  The 
RO must follow up on all logical 
development suggested by Commandant.

4.  Regardless whether the appellant is 
able to supply additional information to 
verify any claimed stressor, the RO 
should request that the Commandant of the 
Marine Corps determine whether the 
veteran is entitled to the Combat Action 
Ribbon based on his service with Lima 
Company, 3rd Battalion, 4th Marines from 
October 19 to 29, 1967 during Operation 
KINGFISHER.  This request should be 
submitted to: Headquarters, United States 
Marine Corps, Manpower & Reserve Affairs, 
Code MMMA, 3280 Russell Road, Quantico, 
Virginia 22134-5103.
 
5.  Following the receipt of a response 
from the Commandant and the completion of 
any additional development suggested by 
his offices, the RO should make a 
specific determination as to whether the 
veteran was involved in combat.  The RO 
must prepare a report detailing the 
nature of any stressor(s) which it has 
determined to have been established by 
the record.  If the RO determines that 
the veteran was not involved in combat 
and no stressor has been verified, the RO 
should so state.

6.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to ascertain the nature and etiology of 
all current psychopathology, and the 
current severity of the 
psychophysiological gastrointestinal 
reaction with ulcer.  The claims folders 
and a copy of this REMAND should be made 
available to the examiner for review and 
all indicated testing should be 
conducted.  The RO should provide the 
examiner with the summary of any verified 
stressor and the examiner is to be 
instructed that only these verified, 
corroborated events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in PTSD.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the symptoms and 
other factors which support the diagnosis 
should be specifically itemized.  The 
examiner must identify the specific 
verified stressors that caused the PTSD, 
and specify the evidence relied upon to 
determine the existence of the stressors.

If PTSD is diagnosed, the examiner must 
distinguish the symptomatology attributed 
to that condition from any symptomatology 
attributable to the service-connected 
psychophysiological gastrointestinal 
reaction with ulcer.  If the 
symptomatology cannot be dissociated from 
one disorder or another, the examiner 
should so state.  The examiner must 
assign a Global Assessment of Functioning 
score and explain what the score 
represents.  The report should be typed.

7.  The veteran should also be afforded 
appropriate VA examinations to determine 
the etiology of any hearing loss, 
migraine headache, inguinal hernia, or 
sinus disability.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner(s) prior to the requested study 
and the examination report(s) should 
reflect that such a review was made.  
Following a review of the complete 
record, the examiner(s) must offer 
opinions addressing each individual 
disability, and individually state 
whether it is at least as likely as not 
that each disorder in question is related 
to the appellant's military service.  
Moreover, the examiner must opine whether 
it is at least as likely as not that 
migraines are caused or aggravated by 
diabetes mellitus, or medication used 
therefor.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

8.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examinations and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the VCAA have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include the necessary opinion, 
appropriate corrective action is to be 
taken.  

10.  Thereafter, the RO should again 
review the veteran's claims.  If the 
claim of entitlement to service 
connection for a hiatal hernia is 
reopened, the RO should consider the 
claim on the merits after securing a 
medical opinion addressing the etiology 
of the disorder.  In readjudicating the 
claim for an increased rating for a 
psychophysiological gastrointestinal 
disorder the RO must consider both the 
old and new rating criteria, and apply 
the most favorable to the veteran.  If 
any benefit sought on appeal remains 
denied, they should be furnished a 
supplemental statement of the case which 
includes all pertinent laws and 
regulations (including those pertaining 
to reopened claims) and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

